Citation Nr: 1706928	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to March 1976. 

These matters come before the Board of Veterans' Appeals (Boards) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

These matters were previously remanded by the Board in January 2015 for a hearing before the Board at the local RO (Travel Board hearing). As discussed below, an additional remand is required to afford the Veteran due process regarding his requested hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 38 C.F.R. § 20.904(a)(3) (2016). 

In his June 2011 and May 2012 VA Form 9 substantive appeals, the Veteran requested a Travel Board hearing, which was subsequently scheduled in July 2012.  After the Veteran requested a postponement, the hearing was later rescheduled for September 2012; however, the Veteran submitted conflicting statements requesting an additional postponement and stating that he would appear at the scheduled hearing. In any event, the Board remanded these matters in January 2015 to afford the Veteran his requested Travel Board hearing. A September 2015 hearing notice was sent to the Veteran's address of record at the time, however, it was returned as undeliverable. Significantly, included with the returned letter was a valid forwarding address for the Veteran provided by the United States Post Office. Moreover, this address has since been used on VA correspondence which has not been returned as undeliverable. 

The Board notes that both the Veterans Appeals Control and Locator System (VACOLS) and the Veterans' Benefits Management System (VBMS) list the forwarding address as the Veteran's current address. As such, it is clear that the September 2015 Travel Board hearing notification letter was not sent to the Veteran's most current address of record.  Therefore, remand is necessary in order to afford the Veteran proper notice regarding his requested Travel Board hearing. 38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest opportunity, in accordance with his previous request. Properly notify the Veteran and his representative of the date and time of the hearing, providing notice at the Veteran's current address of record. 

2. After the Travel Board hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, readjudicate the Veteran's claims on appeal, after which the matters should then be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

